[Cite as Rocky River v. Bakos, 2015-Ohio-4366.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                      No. 101866


                              CITY OF ROCKY RIVER

                                                        PLAINTIFF-APPELLEE

                                                  vs.

                                      JOLYNN BAKOS

                                                        DEFENDANT-APPELLANT

                              JUDGMENT:
                   REVERSED, VACATED, AND REMANDED


                                      Criminal Appeal from the
                                     Rocky River Municipal Court
                                       Case No. 13 CRB 2413

        BEFORE: Jones, P.J., E.A. Gallagher, J., and Laster Mays, J.

        RELEASED AND JOURNALIZED: October 22, 2015
ATTORNEYS FOR APPELLANT

Robert L. Tobik
Cuyahoga County Public Defender

Erika B. Cunliffe
Assistant County Public Defender
310 Lakeside Avenue
Suite 200
Cleveland, Ohio 44113


ATTORNEYS FOR APPELLEE

Andrew D. Bemer
City Law Director

Michael J. O’Shea
Assistant City Law Director
19300 Detroit Road
Suite 202
Rocky River, Ohio 44116
LARRY A. JONES, SR., P.J.:

       {¶1} Defendant-appellant, Jolynn Bakos, appeals from her conviction, rendered

after a jury trial, on two counts of violating a domestic violence protection order.

       {¶2} We reverse and remand with orders to vacate the conviction.

I. Procedural History

       {¶3} On July 25, 2013, Samuel Funk filed a petition for a domestic violence

protection order against Bakos in the Lorain County Common Pleas Court. The record

demonstrates that at the time Funk filed the petition, he was the legal guardian of Bakos’s

three minor children; Bakos and Funk had previously been neighbors. Funk sought the

order for himself, his wife, their two children, and Bakos’s three children who resided with

the Funks. Funk alleged in his petition that Bakos had “broken [a] no contact order set

forth by the courts, slandered [him] via various media, harrass[ed] [him], and attempt[ed]

to have [him] fired from [his] place of employment.”         The trial court granted Funk’s

petition, ex parte, that same day. The order protected only Funk and his wife, and

prohibited, in part, Bakos from following, stalking, or harassing Funk and his wife, and

from being within 500 feet of them.

       {¶4} On August 8, 2013, a full hearing was had on the order in the Lorain County

Common Pleas Court.      A certified copy of the docket from the case and certified copies

of the orders were made part of this record.      The certified exhibits indicate that Bakos

was present at the full hearing.    At the conclusion of the hearing, the court made the
following findings:

       [Bakos] lost custody of her three minor children. [Funk], through [Lorain
       County Children Services], became legal custodian of [Bakos’s] children.
       Since then, [Bakos] has harassed and threatened [Funk] and his protected
       party wife. [Bakos] has a history of violence. [Funk and his wife] have a
       reasonable fear of petitioner.
       {¶5} The court continued the order against Bakos for five years (until July 25,

2018), with the same prohibitions as the ex parte order, and also included that Bakos “shall

not use or possess alcohol or illegal drugs.” The order only protected Funk and his wife.

       {¶6} On November 17, 2013, Bakos was arrested at the Force Fitness Center

(“Force”) in Rocky River for disorderly conduct due to intoxication.      Bakos had been at

the Force at the same time Funk was there with one of Bakos’s daughters.      On November

25, 2013, the city filed a complaint against Bakos, charging two counts of violating the

protection order (one count for being within 500 feet of Funk and the other count for using

or possessing alcohol). The Rocky River case is the subject of this appeal.

       {¶7} Prior to trial, Bakos filed a motion seeking dismissal of the complaint on the

ground that the protection order was not valid because it protected Funk and his wife, who

were not “household members” in relation to Bakos.          The court heard arguments on the

motion before denying it.     The case proceeded to a jury trial, at the conclusion of which

the jury found Bakos guilty on both counts. The trial court sentenced Bakos to 60 days in

jail with eligibility for release into a residential treatment program.

II. Law and Analysis

       {¶8} Bakos presents the following two assignments of error for our review:

       [I.] Jolynn Bakos’ prosecution for violating an order of protection that was
       invalid on its face violated her state and federal rights to due process.

       [II.] Jolynn Bakos’ conviction for violating an order of protection is invalid
       and offends due process where the city of Rocky River failed to demonstrate
       that she received lawful service of the underlying order.

       {¶9} In her first assignment of error, Bakos contends that she could not be

prosecuted for violating the domestic violence civil protection order because the order was

invalid in the first instance.    Specifically, she contends that none of her alleged behavior

toward Funk and his wife constituted “domestic violence” and her relationship with the

Funks was never a “domestic” relationship. Thus, Bakos contends that the August 2013

order issued by the Lorain County Court of Common Pleas was void, and subject to

collateral attack in this case.   The city, on the other hand, contends that Bakos’s attack is

untimely and cannot be made collaterally.

R.C. 3113.31

       {¶10} The August 2013 order at issue here was entered under R.C. 3113.31. R.C.

Title 31 governs domestic relations, and R.C. 3113.31 sets forth, among other things,

definitions and the procedure for obtaining a domestic violence protection order.         The

statute defines domestic violence as:

       the occurrence of one or more of the following acts against a family or
       household member:

               (a) Attempting to cause or recklessly causing bodily injury;

               (b) Placing another person by threat of force in fear of
               imminent serious physical harm or committing a violation of
               section 2903.211 or 2911.211 of the Revised Code;

               (c) Committing any act with respect to a child that would result
             in the child being an abused child, as defined in section
             2151.031 of the Revised Code;

             (d) Committing a sexually oriented offense.

R.C. 3113.31(A)(1).

      {¶11} Family or household member is defined under the statute as:

      (a) Any of the following who is residing with or has resided with the
      respondent:

             (i) A spouse, a person living as a spouse, or a former spouse of
             the respondent;

             (ii) A parent, a foster parent, or a child of the respondent, or
             another person related by consanguinity or affinity to the
             respondent;

             (iii) A parent or a child of a spouse, person living as a spouse,
             or former spouse of the respondent, or another person related
             by consanguinity or affinity to a spouse, person living as a
             spouse, or former spouse of the respondent.

      (b) The natural parent of any child of whom the respondent is the other
      natural parent or is the putative other natural parent.

(Emphasis added.) R.C. 3113.31(A)(3).

      {¶12} The city contends that the provision under subsection (ii), providing that a

family or household member is “another person related by consanguinity or affinity to the

respondent,” applied and allowed Funk to obtain a domestic violence protection order

against Bakos. Specifically, the city maintains that Funk, as legal guardian of Bakos’s

children, was related by affinity to Bakos.       But the city’s contention ignores the

beginning part of the statute, which requires that the petitioner be a person “who is

residing with or has resided with the respondent.”   The record here does not demonstrate
that Funk and Bakos were residing together at the time Funk sought the petition, or that

they had ever resided together.   Rather, the record shows that they had been neighbors.

       {¶13} Subject matter jurisdiction is the power conferred on a court to decide a

particular matter on its merits and render an enforceable judgment over the action.

Morris v. Steiner, 32 Ohio St.2d 86, 290 N.E.2d 841 (1972), paragraph one of the syllabus.

 This court has jurisdiction to determinewhether the trial court had jurisdiction, which

bestows on this court the inherent authority to render void any order issued by the trial

court without proper jurisdiction. State v. Lomax, 96 Ohio St.3d 318, 2002-Ohio-4453,

774 N.E.2d 249, ¶ 17 (subject-matter jurisdiction cannot be waived).

       {¶14} The record here demonstrates that the Lorain County court did not have

subject matter jurisdiction to issue the order against Bakos under R.C. 3113.31 because, on

its face, R.C. 3113.31 did not apply to Bakos and Funk’s relationship.

       {¶15} In light of the above, we must now consider the prosecution in this case for a

violation of an order that was improperly granted.        Bakos contends that the Lorain

County court’s judgment was void and that what followed, the proceeding at issue here,

was a nullity. Bakos further contends that if a judgment is void, the doctrines of waiver

or res judicata do not apply and the propriety of the decision can be challenged at any time.

 The city, however, contends that waiver and res judicata do apply, and because Bakos did

not appeal the Lorain County’s order or seek to have it modified, those doctrines should

apply to bar her appeal.   Bakos’s contentions are correct.

       {¶16} If a court did not have subject-matter jurisdiction over an action, its judgment
is void ab initio and a nullity. Francis David Corp. v. Scrapbook Memories & More, 8th

Dist. Cuyhaoga No. 93376, 2010-Ohio-82, ¶ 4. Further, res judicata and waiver do not

apply to void judgments; rather, orders which are erroneous because of a lack of

jurisdiction are void and subject to collateral attack. GMAC Mtge. v. Lee, 10th Dist.

Franklin No. 11AP-796, 2012-Ohio-1157, ¶ 13. Because the Lorain County order was

void and a nullity, the prosecution in this case for violating the order was a nullity.

Summit Cty. Bd. of Health v. Pearson, 9th Dist. Summit No. 22194, 2005-Ohio-2964, ¶ 9.

       {¶17} We find Westlake v. Patrick, 8th Dist. Cuyahoga No. 88198,

2007-Ohio-1307, cited by the city, distinguishable from this case.          In Patrick, the

defendant was convicted of violating a protection order issued under R.C. 2903.214. The

order was facially valid at the time the defendant was alleged to have violated it, but the

order was later determined to be invalid.   This court held that because the trial court had

jurisdiction to issue the order, it was not void on its face, and the defendant was therefore

required to comply with the order and could be charged for violating it.

       {¶18} In this case, the order against Bakos was never valid because the court lacked

jurisdiction to issue it based on the nature of her relationship with Funk. As such, the

prosecution based on a violation of that order was a nullity.           Therefore, the first

assignment of error is sustained.

       {¶19} Based on our resolution of the first assignment of error, the second

assignment of error is moot and we decline to consider it. App.R. 12(A)(1)(C).

       {¶20} Judgment reversed; case remanded to the trial court with orders to vacate the
conviction.

      It is ordered that appellant recover of appellee costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

Rocky River Municipal Court to carry this judgment into execution.




      A certified copy of this entry shall constitute the mandate pursuant to Rule

27 of the Rules of Appellate Procedure.




LARRY A. JONES, SR., PRESIDING JUDGE

EILEEN A. GALLAGHER, J., and
ANITA LASTER MAYS, J., CONCUR